Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 11/05/2020 is entered.
The Applicants’ Supplemental Amendment to the Claims filed on 02/08/2021 is entered.
	Claims 1, 5, 7, 10-13, and 15 are pending and examined.
Priority
	This US14/903,719 filed on January 8, 2016 is a 371 of PCT/US14/45691 filed on July 8, 2014 and claims priority benefit of US Provisional 61/844,168 filed on July 9, 2013.
Information Disclosure Statement
	The IDS statements filed on 07/08/2020, 11/23/2020, and 01/14/2021 have been considered by the examiner.
Response to Amendment
Any/all objections and/or rejections made in a previous office action and not repeated in this office action are withdrawn.  
The 37 CFR 1.130(a) Declaration filed on 02/15/2021
The 37 CFR 1.130(a) Declaration by George M. Church, filed on 02/15/2021, has been fully considered and is SUFFICIENT to remove as prior art the reference of DiCarlo et al (NAR 2013 April Vol 41, No. 7: pages 4336-4343: published March 4, 2013, pages 1-8; of record). 
 (NAR 2013 April Vol 41, No. 7: pages 4336-4343: published March 4, 2013, pages 1-8; of record).  However, this reference is removed as prior art because this reference was published less than a year from the effective filing date of the presently claimed invention and was by the inventor or a joint inventor (specifically inventors Church and Dicarlo of the present application were authors of this reference) and the additional authors on this non-patent literature reference have been sufficiently addressed in the Declaration under 37 CFR 1.130(a) under AIA  stating filed on 02/15/2021 by properly providing an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John P. Iwanicki on February 9th, 2021 to put claims in better condition for allowance.  Please note that although these amendments bring the current claims closer in scope with the Church Declaration filed on 11/05/2020, upon further consideration the Church Declaration filed on 11/05/2020 does not appear to be commensurate in scope with the currently amended claims to overcome the rejection under 35 U.S.C. 103 as being unpatentable over Doudna et al (US2014/0068797A1; of record) in view of the references of Le Cong et al (Science, February 15, 2013 Vol 339, pages 819-823; of record), Nat Biotechnol Vol. 31, No. 3, pages 233-239, of record) for reasons provided herein.
The application has been amended as follows: 
Amend claim 1 (line 6), as follows:  
introducing into the cell constitutively expressing the Cas9 enzyme
Amend claim 1 (line 14), as follows:  
introducing into the cell constitutively expressing the Cas9 enzyme a plurality of donor nucleic acid sequences… .
The Church Declaration filed on 11/05/2020
	The Church Declaration filed on 11/05/2020 has been fully considered; however this Declaration is insufficient to overcome the rejection under 35 U.S.C. 103 as being unpatentable over Doudna et al (US2014/0068797A1; of record) in view of the references of Le Cong et al (Science, February 15, 2013 Vol 339, pages 819-823; of record), and Jiang et al (Nat Biotechnol Vol. 31, No. 3, pages 233-239, of record) because this Declaration is not commensurate with the scope of the presently claimed invention.  Specifically, the experiments performed and referred to in this Declaration are solely done using yeast cells whereas the presently claimed invention is broad to any type of eukaryotic cell.  Also, the experiments performed and referred to in this Declaration use specific ratios of guide RNAs and donor nucleic acids whereas the presently claimed invention is broader 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Presently amended claims 1, 5, 7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al (US2014/0068797A1 with US priority to US provisional 61/757,640 filed on January 28, 2013; of record) in view of the references of Le Cong et al in “Multiplex genome engineering using CRISPR/Cas systems” (Science, February 15, 2013 Vol 339, pages 819-823, published online January 3, 2013; of record), and Jiang et al in “RNA-guided editing of bacterial genomes using CRISPR-Nat Biotechnol Vol. 31, No. 3, pages 233-239, published online January 29 2013 including Supplemental Information; of record).   (Note that the US2014/0068797A1 is considered prior art at least because at least one claim in the US2014/0068797A1 application is supported in claims 1-121 of the US provisional 61/757,640.)
Doudna et al teach making a genetically modified host cell comprising Cas9 (e.g., see section beginning at paragraph 0323 headed “Genetically Modified Host Cells”.
[0325] In some embodiments, a genetically modified host cell has been genetically modified with an exogenous nucleic acid comprising a nucleotide sequence encoding a site-directed modifying polypeptide (e.g., a naturally occurring Cas9; a modified, i.e., mutated or variant, Cas9; a chimeric Cas9; etc.). The DNA of a genetically modified host cell can be targeted for modification by introducing into the cell a DNA-targeting RNA (or a DNA encoding a DNA-targeting RNA, which determines the genomic location/sequence to be modified) and optionally a donor nucleic acid. 

Thus, per currently amended independent claim 1, Doudna et al teach a genetically modified host cell comprising Cas9 to which is introduced a DNA-targeting RNA or a DNA encoding a DNA-targeting RNA and a donor nucleic acid. 
Doudna et al disclose that the one or more RNAs is a tracrRNA-crRNA fusion (e.g., para 0004, para 0748). 
Further, regarding the limitation of being constitutively expressed, in paragraph 0216-0224, Doudna et al teach that the Site-Directed Modifying Polypeptide (i.e., Cas9) is encoded on an expression vector and is under the control of a constitutive promoter (e.g., para 0224, stating: “In some embodiments, a nucleotide sequence encoding a DNA-targeting RNA and/or a site-directed modifying polypeptide is operably linked to a 
Per claim 5, Doudna et al teach (e.g., see abstract and entire document) a method of altering a eukaryotic cell (i.e., including yeast, a plant or mammalian cell by transfecting the eukaryotic cell with a nucleic acid encoding RNA complementary to genomic DNA (i.e., genomic DNA meets instant claim 10) of the eukaryotic cell, transfecting the eukaryotic cell with a nucleic acid encoding an enzyme which is Cas9 that interacts with the RNA and cleaves the genomic DNA in a site specific manner (i.e., see abstract), wherein the cell expresses the RNA and the enzyme, the RNA binds to complementary genomic DNA and the enzyme cleaves the genomic DNA in a site specific manner (e.g., para 0061, Fig 29A-E).  Doudna et al disclose making multiple alterations to target DNA in a cell expressing Cas9 (i.e., see abstract) that forms a co-localization complex with RNA complementary to the target DNA (i.e., guide RNA) and that cleaves the target DNA in a site specific manner.   Doudna et al teach introducing into the cell a first foreign nucleic acid encoding one or more RNAs complementary to the target DNA (i.e., a guide RNA) which guide the Cas9 enzyme to the DNA target sequence, wherein the one or more RNAs and the Cas9 enzyme become members of a co-localization complex for the target DNA.  Further, Doudna et al teach introducing into the cell a second foreign nucleic acid encoding one or more donor nucleic acid sequences, wherein the one or more RNAs (i.e., guide RNA(s)) and the one or more 
[0295] To induce DNA cleavage and recombination, or any desired modification to a target DNA, or any desired modification to a polypeptide associated with target DNA, the DNA-targeting RNA and/or the site-directed modifying polypeptide and/or the donor polynucleotide, whether they be introduced as nucleic acids or polypeptides, are provided to the cells for about 30 minutes to about 24 hours, e.g., 1 hour, 1.5 hours, 2 hours, 2.5 hours, 3 hours, 3.5 hours 4 hours, 5 hours, 6 hours, 7 hours, 8 hours, 12 hours, 16 hours, 18 hours, 20 hours, or any other period from about 30 minutes to about 24 hours, which may be repeated with a frequency of about every day to about every 4 days, e.g., every 1.5 days, every 2 days, every 3 days, or any other frequency from about every day to about every four days. The agent(s) may be provided to the subject cells one or more times, e.g. one time, twice, three times, or more than three times, and the cells allowed to incubate with the agent(s) for some amount of time following each contacting event e.g. 16-24 hours, after which time the media is replaced with fresh media and the cells are cultured further.

Note that it would have been prima facie obvious to arrive at the embodiment of where the host cell is constitutively expressing the Cas9 before the addition of the “DNA-targeting RNA” or “donor polynucleotides” because in paragraph 0295 (just above) Doudna et al recite each of the “modifying polypeptide” (i.e., Cas9), the “DNA-targeting RNA” (i.e., guide RNA) and “donor polynucleotides” in the alternative using the term and/or rather than “and”.  Thus, the Doudna et al clearly discloses adding these 
In addition, the Doudna et al reference discloses the following:
[0698] The results thus provide the framework for implementing Cas9 as a facile molecular tool for diverse genome editing applications. A powerful feature of this system is the potential to program Cas9 with multiple sgRNAs in the same cell, either to increase the efficiency of targeting at a single locus, or as a means of targeting several loci simultaneously. Such strategies would find broad application in genome-wide experiments and large-scale research efforts such as the development of multigenic disease models.

[0763] FIG. 42 demonstrates the targeting specificity of the CRISPRi system. (A) Genome-scale mRNA sequencing (RNA-seq) confirmed that CRISPRi targeting has no off-target effects. The sgRNA NT1 that binds to the mRFP coding region was used. The dCas9, mRFP, and sfGFP genes are highlighted. (B) Multiple sgRNAs can independently silence two fluorescent protein reporters in the same cell. Each sgRNA specifically repressed its cognate gene but not the other gene. When both sgRNAs were present, both genes were silenced. Error bars represent SEM from at least three biological replicates. (C) Microscopic images for using two sgRNAs to control two fluorescent proteins. The top panel shows the bright-field images of the E. coli cells, the middle panel shows the RFP channel, and the bottom shows the GFP panel. Co-expression of one sgRNA and dCas9 only silences the cognate fluorescent protein but not the other. The knockdown effect was strong, as almost no fluorescence was observed from cells with certain fluorescent protein silenced. Scale bar, 10 .mu.m. Control shows cells without any fluorescent protein reporters. Fluorescence results represent average and SEM of at least three biological replicates. See also FIG. 49.

[0768] Two sgRNAs both targeting the same gene were tested (FIG. 43F and FIG. 51).

Especially per claim 7, Doudna et al disclose guide RNAs can be between 20 to 100 nucleotides (e.g., para. 0130).
Per claims 11, 12, and 13, Doudna et al disclose that the one or more donor nucleic acid sequences are inserted by homologous recombination (e.g., para 0283, line 7) and that a guide RNA and a donor nucleic acid sequences are present on one or more plasmids (e.g., para 0283, line 1).
	In view of the high skill level in the art of making a genetically modified host cell comprising a Cas9 enzyme, and transfecting a host cell with vectors encoding guide RNAs specific for Cas9 enzyme and specific for target DNA sequence in the genomic DNA, and transfecting a host cell with vectors encoding recombinases and donor sequence, before the effective filing date of the presently claimed invention, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to first make a genetically modified host cell expressing a Cas9 enzyme and then introduce vectors encoding guide RNAs specific for Cas9 and genomic target DNA.  This would have been obvious 
In some embodiments, a genetically modified host cell has been genetically modified with an exogenous nucleic acid comprising a nucleotide sequence encoding a site-directed modifying polypeptide (e.g., a naturally occurring Cas9; a modified, i.e., mutated or variant, Cas9; a chimeric Cas9; etc.). If such a cell is a eukaryotic single-cell organism, then the modified cell can be considered a genetically modified organism. In some embodiments, subject non-human genetically modified organism is a Cas9 transgenic multicellular organism.

	One would have been motivated to perform the alternative method of Doudna et al to make a genetically modified host cells comprising a Cas9 enzyme being expressed by a constitutive promoter and then using such genetically modified host cells to add vectors encoding guide RNAs directed to multiple target sits of interest for the rationale of consistency and efficiency.  It would be prima facie obvious to use the same host cells, already expressing Cas9 by a constitutive promoter as described by Doudna et al, for the simple rationale of reducing a variable in experiments comparing different guide RNAs.
Le Cong et al disclose using a CRISPR/Cas9 gene editing system comprising Cas9 and crRNA and tracrRNA guide RNAs to target multiple sites on a mammalian genome in human and mouse cells (e.g., entire document, abstract and especially Figures 2 and 4 and legends).  Further, Le Cong et al disclose using their Cas9 CRISPR system for homologous recombination and multiplex genome engineering (e.g., Figure 4 and legend).  For example, Le Cong et al recite in the abstract: 

Further, per claim 15, Le Cong et al disclose using their Cas9 CRISPR system for homologous recombination and multiplex genome engineering which includes a plurality of donor nucleic acid sequences including homology arms flanking the site of cleavage (e.g., Figure 4 and legend).  Note that the method of homologous recombination inherently uses homology arms (i.e., sequence regions of homology).  Note that HR is in contrast to the method of NHEJ (non-homologous end-joining) where the donor lacks homologous regions. 
Jiang et al disclose a CRISPR/Cas9 genome editing system comprising tracr and crRNA for introduction of multiple mutations in a bacterial host cell (e.g., see entire article, especially Figure 3 and legend and Supplementary Information Figure 6a, b, and Figure 7c).
One of ordinary skill in the art would have been motivated to use the Cas9 expressing CRISPR system of Doudna et al including multiplex targeting for the rationale 
	In view of the high skill level in the art it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the multiplex methods of Le Cong et al, and Jiang et al with the CRISPR/Cas9 genetically modified host cell comprising nucleic acid encoding Cas9 under the control of a constitutive promoter as suggested by Doudna et al to arrive at the presently claimed invention.
Response to Arguments
	Applicants’ arguments filed on 11/05/2020 have been fully considered but respectfully are unpersuasive.  Applicants argue that Doudna does not teach step (a) of introducing a plurality of gRNA and a plurality of donor sequences and step (b) of repeating step (a).  However, this argument is unpersuasive because Doudna et al teach making a genetically modified host cell comprising Cas9 (e.g., see section beginning at paragraph 0323 headed “Genetically Modified Host Cells” and adding/introducing to such genetically modified host cell comprising Cas9 the DNA-targeting RNA or a DNA encoding a DNA-targeting RNA and a donor nucleic acid. Doudna et al recite:
[0325] In some embodiments, a genetically modified host cell has been genetically modified with an exogenous nucleic acid comprising a nucleotide sequence encoding a site-directed modifying polypeptide (e.g., a by introducing into the cell a DNA-targeting RNA (or a DNA encoding a DNA-targeting RNA, which determines the genomic location/sequence to be modified) and optionally a donor nucleic acid. 


Thus, Doudna et al teach a genetically modified host cell comprising Cas9 to which is introduced a DNA-targeting RNA or a DNA encoding a DNA-targeting RNA and a donor nucleic acid. Further,  Doudna et al disclose making multiple alterations to target DNA in a cell expressing Cas9 (i.e., see abstract) that forms a co-localization complex with RNA complementary to the target DNA (i.e., guide RNA) and that cleaves the target DNA in a site specific manner.   Doudna et al teach introducing into the cell a first foreign nucleic acid encoding one or more RNAs complementary to the target DNA (i.e., a guide RNA) which guide the Cas9 enzyme to the DNA target sequence, wherein the one or more RNAs and the Cas9 enzyme become members of a co-localization complex for the target DNA.  Further, Doudna et al teach introducing into the cell a second foreign nucleic acid encoding one or more donor nucleic acid sequences, wherein the one or more RNAs (i.e., guide RNA(s)) and the one or more donor nucleic acid sequences are expressed, wherein the one or more RNAs (i.e., the guide RNA(s) and the Cas9 enzyme co-localize to the target DNA, the enzyme cleaves the target DNA and the donor nucleic acid is inserted into the target DNA to produce altered DNA in the cell, and repeating step (a) multiple times to produce multiple alterations to the DNA in the cell.   Doudna et al disclose repeating step (a) in paragraphs [0295] and [0296] as follows (emphasis added):


Note that it would have been prima facie obvious to arrive at the embodiment of where the host cell is expressing the Cas9 before the addition of the “DNA-targeting RNA” or “donor polynucleotides” because in paragraph 0295 (just above) Doudna et al recite each of the “modifying polypeptide” (i.e., Cas9), the “DNA-targeting RNA” (i.e., guide RNA) and “donor polynucleotides” in the alternative using the term and/or rather than “and”.  Thus, the Doudna et al clearly discloses adding these components at different times, and provide a wide range of times, from 30 minutes to 24 hours, and repeated every 1.5 to 4 days.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the applicants’ argument is unpersuasive because the Doudna et al reference discloses the following:

[0763] FIG. 42 demonstrates the targeting specificity of the CRISPRi system. (A) Genome-scale mRNA sequencing (RNA-seq) confirmed that CRISPRi targeting has no off-target effects. The sgRNA NT1 that binds to the mRFP coding region was used. The dCas9, mRFP, and sfGFP genes are highlighted. (B) Multiple sgRNAs can independently silence two fluorescent protein reporters in the same cell. Each sgRNA specifically repressed its cognate gene but not the other gene. When both sgRNAs were present, both genes were silenced. Error bars represent SEM from at least three biological replicates. (C) Microscopic images for using two sgRNAs to control two fluorescent proteins. The top panel shows the bright-field images of the E. coli cells, the middle panel shows the RFP channel, and the bottom shows the GFP panel. Co-expression of one sgRNA and dCas9 only silences the cognate fluorescent protein but not the other. The knockdown effect was strong, as almost no fluorescence was observed from 
[0768] Two sgRNAs both targeting the same gene were tested (FIG. 43F and FIG. 51).
Further, especially per the claim limitation “the cell expressing the enzyme” and “wherein the first foreign nucleic acid is introduced without a nucleic acid encoding the enzyme”, Doudna et al teaches a genetically modified cell comprising a recombinant site-directed modifying polypeptide (e.g., para 0017), and a method of modifying targeting DNA in a genetically modified cell that comprises a nucleotide sequence encoding an exogenous site-directed modifying polypeptide, the method comprising introducing into the genetically modified cell a DNA-targeting RNA (e.g., para 0026).
	Further, the applicants argue that neither Cong nor Jiang cures the deficiency of Doudna since neither of Cong or Jiang teaches the claimed subject matter is unpersuasive because the rejection is based on the combination of references.
Applicants’ argument regarding secondary consideration of evidence of unexpected results is unpersuasive
In addition, the Applicants argue that the Church Declaration supports that their application shows unexpected results as a secondary consideration of nonobviousness of (Science, February 15, 2013 Vol 339, pages 819-823; of record), and Jiang et al (Nat Biotechnol Vol. 31, No. 3, pages 233-239, of record) because this Declaration is not commensurate with the scope of the presently claimed invention.  Specifically, the experiments performed and referred to in this Declaration are solely done using yeast cells whereas the presently claimed invention is broad to any type of eukaryotic cell.  Also, the experiments performed and referred to in this Declaration use specific ratios of guide RNAs and donor nucleic acids whereas the presently claimed invention is broader than the embodiment shown in this Declaration as they do not specify any ratio of guide RNAs to donor nucleic acids.  See MPEP 716.02(d): which states that unexpected results must be commensurate in scope with the claimed invention which states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
prima facie case of obviousness if a skilled artisan "could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof.). But see, Grasselli, 713 F.2d at 743, 218 USPQ at 778 (evidence of superior properties for sodium containing composition insufficient to establish the non-obviousness of broad claims for a catalyst with "an alkali metal" where it was well known in the catalyst art that different alkali metals were not interchangeable and applicant had shown unexpected results only for sodium containing materials); In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978) (evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972) (one test not sufficient where there was no adequate basis for concluding the other claimed compounds would behave the same way). However, an exemplary showing may be sufficient to establish a reasonable correlation between the showing and the entire scope of the claim, when viewed by a skilled artisan. See, e.g., Chupp, 816 F.2d at 646, 2 USPQ2d at 1439; Clemens, 622 F.2d at 1036, 206 USPQ at 296. On the other hand, evidence of an unexpected property may not be sufficient regardless of the scope of the showing. Usually, a showing of unexpected results is sufficient to overcome a prima facie case of obviousness. See, e.g., In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975). However, where the claims are not limited to a particular use, and where the prior art provides other motivation to select a particular species or subgenus, a showing of a Dillon, 919 F.2d at 692, 16 USPQ2d at 1900-01. Accordingly, each case should be evaluated individually based on the totality of the circumstances. 
As explained in the Church Declaration, the showing in the specification was performed in yeast cells using 4 different gRNAs targeting four different genes (UBC1, SCH9, TFS1 and RAS2) with 4 associated donor sequences.
As explained in Example III, 4 different gRNAs targeting four different genes (UBC1, SCH9, TFS1 and RAS2) with 4 associated donor sequences were co-transformed into yeast as a pool in a first cycling step. In the first cycling step, each cell is under conditions to be able to incorporate one or two or three or four gRNA plasmids. But, after the first cycling step, the vast majority of cells, i.e. about 80%, incorporate a first gRNA plasmid and then they do not further incorporate a second guide RNA plasmid. Only a very small percentage of cells, i.e. 2%, incorporate two different gRNA plasmids.
Thus it is considered that the scope of the embodiment of the method shown in the Chuch Declaration is not commensurate with the scope of the method of the present claims.
Conclusion
Related prior art:  The reference of Zhang et al (US2014/0357530 is close prior art which is not being applied in this office action but which may be applied in a future office action if applicable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636